                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                          Richmond Division


RAINIER BAKER,

     Plaintiff,

V.                                     Civil Action No.      3;18CV447


ABDLE JAMALUDEEN, ^ al.,

     Defendants.


                          MEMORANDUM OPINION


     Rainier Baker, a former Virginia inmate proceeding pro se and

in forma pauperis, filed this 42 U.S.C. § 1983 action.        In order

to state a viable claim under 42 U.S.C. § 1983, a plaintiff must

allege that a person acting under color of state law deprived him

or her of a constitutional right or of a right conferred by a law

of the United States.    See Dowe v. Total Action Against Poverty in

Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998) (citing 42 U.S.C.

§ 1983). Neither ''inanimate objects such as buildings, facilities,

and grounds" nor collective terms such as "staff" or "agency" are

persons amenable to suit under § 1983.         Lamb v. Library People
Them, No. 3:13-8-CMC-BHH, 2013 WL 526887, at *2-3 (D.S.C. Jan. 22,

2013)   (citations      omitted)   (internal    quotations     omitted)

(explaining the plaintiff's "use of the collective term 'people

them' as a means to name a defendant in a § 1983 claim does not

adequately name a 'person'"); see Preval v. Reno, No. 99-6950,

2000 WL 20591, at *1 (4th Cir. Jan. 13, 2000) (citations omitted)
(affirming district court's determination that Piedmont Regional

Jail is not a ^^person" under § 1983).   Baker's allegations failed

to provide each defendant with fair notice of the facts and legal

basis upon which his or her liability rests.     See Bell Atl. Corp.

V. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957)). Accordingly, by Memorandum Order entered

on September 21, 2018, the Court directed Baker to submit a

particularized complaint within fourteen (14) days of the date of
entry thereof. The Court warned Baker that the failure to submit
the particularized complaint would result in the dismissal of the
action.


     More than fourteen (14) days have elapsed since the entry of

the September 21, 2018 Memorandum Order.     Baker failed to submit
a particularized complaint or otherwise respond to the September
21, 2018 Memorandum Order.^     Accordingly, the action will be
dismissed without prejudice.

     The Clerk is directed to send a copy of this Memorandum

Opinion to Baker.

                                                /s/
          j\   y         J     Robert E. Payne
Date:                          Senior United States District Judge
Richmond, Virginia


     ^ On October 9, 2018, the United States Postal Service
returned the September 21, 2018 Memorandum Order to the Court
because Baker had been released from incarceration. On October
16, 2018, Baker contacted the Court and the Clerk remailed the
September 21, 2018 Memorandum Order to Baker. Nevertheless, Baker
filed no response.
